 [n the Matter of J. E. STONE LUMBER COMPANY,1 EMPLOYERandUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,LUMBER AND SAW MILL WORKERS LOCAL UNION 3022, AFL,PETITIONERCase No. 16-RC-396.-Decided October17, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearings were held before Charles Y.Latimer, hearing officer.The hearing officer's rulings made at thehearings are free from prejudicial error and are hereby aflirlned.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act., the Board has delegated its powers in connection withthis case to a three-member panel. [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case,the Board finds :1.The Employeris a corporation having its principal place of busi-ness at Nacogdoches,Texas, where it is engaged in the manufacture,sale, and distribution of lumber and related products.During the12-month period preceding the hearings,the Employer purchasedraw materials, consisting principally of logs, valued in excess of $267,-000, of which from 1 to 2 percent was purchased outside of Texas.During the same year, the entire output of the Employer,valued inexcess of $958,236, wassold tothe Crawford Lumber Sales Company,and of that amount approximately$195,000 worth was shipped di-rectly by the Employer from its yard to Crawford's customers locatedoutside the State.Contrary to the contention of the Employer,we find that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.3IThe name of the Employer appears as amended toconform withthe evidence adducedat the reopened hearing.2The Employer moved to dismiss the petition herein on the basis of the Board's decisionin a prior case involving the parties to this proceeding(78 N. L. R. B. 627)in which theBoard did not assert jurisdiction on the basis of the facts then before it.Upon considera-tion of theadditional facts stated in paragraph1,supra,the Board hereby denies theEmployer'smotion.3Matter of HighlandFruit Growers,Inc.,,82 N. L. R. B. 992;Matter of Oettinger LumberCompany,81 N. L. R. B. 632.86 N. L. R. B. No. 77.575 576DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning representationof employeesof theEmployerwithin themeaning of Section 9 (c) (1)and Section 2 (6) and(7) of the Act.4.The followingemployeesof theEmployer constitute a unit appro-priate for the purposes of collectivebargaining within themeaningof Section9 (b) of the Act: Allproduction and maintenance em-ployees, including both mill and loggingoperation employees, butexcluding office andclerical employees,foremen and all supervisorsas definedin the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible,but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case vas heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion of Election, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off,but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byUnited Brotherhood of Carpenters and Joiners of America, Lumberand Saw Mill Workers, Local Union 3022, A. F. L.